DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Miyoung Shin on 03/21/2022.
The application has been amended as follows:
1-14.	(Canceled)

15. (Canceled)

16. (Currently Amended) 	An adhesive-type insect trap comprising: 
a main body having an adhesive sheet insertion hole; 
a light source mount disposed on the main body;  
a cover detachably attached to the main body and having a through-hole formed in at least a portion thereof,
an adhesive sheet guided into the main body via the adhesive sheet insertion hole;
a light source mounted on the light source mount; and 
a sensor operable to detect: 
at least one kind of insect trapped on the adhesive sheet, 

an ambient temperature of a light source, 
intensity of light emitted from the light source, 
ambient illuminance of the insect trap, 
a time for replacement of the adhesive sheet, 
insertion of the adhesive sheet into the insect trap, and 
attachment of the cover to the insect trap; 







wherein the sensor further comprises an illuminance sensor for detecting illuminance of ambient light around the adhesive-type insect trap;
wherein: 
	a drive voltage applied to the light source mounted on the light source mount is controlled through PWM (Pulse Width Modulation) depending upon variation in illuminance of ambient light; and
	 the drive voltage applied to the light source has at least two duty ratios;

	a second duty ratio of the drive voltage applied to the light source is b% when the illuminance of ambient light detected by the illuminance sensor exceeds the preset illuminance range; and
	the first and the second duty ratios of the drive voltage satisfy a relationship: b > s.

17. (Canceled)	

18-20. (Canceled)

21. (Previously Presented) The adhesive-type insect trap according to claim 16, wherein the main body further comprises a side portion connected to at least a portion of the light source mount and the side portion is further provided with a display unit.

22-23. (Canceled)

24. (Previously Presented) The adhesive-type insect trap according to claim 16, wherein the sensor further comprises a UV sensor measuring the intensity of light emitted from the light source; and
wherein the light source mounted on the light source mount further comprises a light emitting diode and the UV sensor measures intensity of light emitted from the light emitting diode.

25. (Canceled)



27. (Previously Presented) The adhesive-type insect trap according to claim 16, wherein the light source comprises a plurality of light emitting diodes, the plurality of light emitting diodes being controlled to be sequentially turned on/off.

28-30. (Canceled)

31. (Canceled) 

32. (Currently Amended) The adhesive-type insect trap according to claim 16 

33-38. (Canceled)

39. (Previously Presented) The adhesive-type insect trap according to claim 16, wherein the light source further comprises a support member and a light emitting diode disposed on the support member, and the sensor further comprises a UV sensor provided to the support member to measure the intensity of light emitted from the light source.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 16, 21, 24, 26, 27, 32, 39 are allowed. 
	The prior art of record fails to teach or suggest an adhesive-type insect trap with the particulars of a main body, light source mount, a cover, a light source, an adhesive sheet, and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHADA ALGHAILANI/
Examiner
Art Unit 3643



/PETER M POON/Supervisory Patent Examiner, Art Unit 3643